DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Applicant’s Amendment filed February 16, 2022 in response to Examiner’s Office Action has been reviewed. Claims 3, 5-8, 11, 13-15 and 20-26 are pending. Claim 1 is amended. Claims 4, 9, 10, 12 and 16-19 are canceled. Claims 20-26 are added.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-8, 11, 13-15, 20-26 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al. (Hereinafter "Zhou") US Patent Application Publication No. 2017/0345402 in view of Yata et al. (Hereinafter “Yata”) US Patent Application Publication No. 2018/0136519.

Referring to claim 1, Zhou teach a display device [display, ab; fig.1a] comprising: 
a display panel [display region, fig. 1a; 0063]; 
a light shielding member [light field control part 131 of fig. 1d; 0101 of fig. 5d]; and 
an electronic element [S101-S104 of fig. 1a] wherein the display panel comprises a first display region and a second display region disposed corresponding to the electronic element [S102 of fig. 1a] and a light transmittance of the second display region is greater than a light transmittance of the first display region [0073], wherein when the electronic element is in operation [S101-S104 of fig. 1a], the light shielding member is opened to open a light-transmitting channel between the electronic element and the second display region [reduce the abundance of light field image by the first display region in a process of the light field display, 0073].
However, Zhou does not teach that when the electronic element is not in operation, the light shielding member is closed to close the light-transmitting channel. Yata teaches that when the electronic element is not in operation, the light shielding member is closed to close the light-transmitting channel [light sources are turned on/off in synchronous with images displayed on sub-display areas DA11, DA12, DA21, DA22 of fig. 3; 0064].
It would have been obvious to one of ordinary skill in the art to add the features of Yata to system of Zhou as an essential means to turn off the light sources of the corresponding region, thereby reducing the consumption power and suppressing the generation of heat.

Referring to claim 2, Zhou and Yata teach the invention substantially as claimed, wherein the light shielding member is disposed on the electronic element [Zhou, 131 of fig. 1d]. 

Referring to claim 3, Zhou and Yata teach the invention substantially as claimed, wherein the electronic element is a camera, and the light shielding member is disposed on a shutter of the camera [Zhou, 0061; 0132; 0142; 0166]. 

Referring to claim 5, Zhou and Yata teach the invention substantially as claimed, whereinthe light shielding member is disposed on the display panel [Zhou, 131 of fig. 1d]. 

Referring to claim 6, Zhou and Yata teach the invention substantially as claimed, whereinthe light shielding member is made of electrochromic glass and disposed on the display panel [Zhou, 0065]. 

Referring to claim 7, Zhou and Yata teach the invention substantially as claimed, whereinthe light shielding member is disposed in a light emitting direction of the display panel [Yata, LS1, LS2 in a direction in which the display panel faces of fig. 6]. 

Referring to claim 8, Zhou and Yata teach the invention substantially as claimed, whereinthe light shielding member is disposed in a direction in which the display panel faces the electronic element [Yata, LS1, LS2 in a direction in which the display panel faces of fig. 6].

Referring to claim 11, Zhou and Yata teach the invention substantially as claimed, wherein the light shielding member and the display panel are integrally formed in one piece [Zhou, light field control part 131 of fig. 1d; 0101 of fig. 5d]. 

Referring to claim 13, Zhou and Yata teach the invention substantially as claimed, wherein a pixel aperture ratio of the second display region is less than a pixel aperture ratio of the first display region, and a light transmissive region is formed between pixels [Yata, 0050; 0074]. 

Referring to claim 14, Zhou and Yata teach the invention substantially as claimed, wherein a pixel width in the second display region is shortened [Yata, 0026-0028; 0086]. 

Referring to claim 15, Zhou and Yata teach the invention substantially as claimed, wherein a pixel length in the second display region is shortened [Yata, 0026; 0063; 0110].

Referring to claim 20,  Zhou and Yata teach the invention substantially as claimed, wherein a plurality of pixels in the second display region are made of a light transmissive material [Yata, 0044; 0056; 0107].
 
Referring to claim 21, Zhou and Yata teach the invention substantially as claimed, wherein each of the sub-pixels in the display panel comprises an anode, a light emitting layer, and a cathode, the light emitting layer is disposed between the anode and the cathode, and the cathode is disposed away from the display panel [Zhou, 0071-0073; 0113].
 
Referring to claim 22, Zhou and Yata teach the invention substantially as claimed, wherein a width of an area of the light emitting layer of each sub-pixel in the second display region is less than a width of an area of the light emitting layer of each sub-pixel in the first display region [Yata, 0026-0028; 0086].

Referring to claim 23, Zhou and Yata teach the invention substantially as claimed, wherein a length of an area of the light emitting layer of each sub-pixel in the second display region is less than a length of an area of the light emitting layer of each sub-pixel in the first display region [Yata, 0032; 0036-0038; 0042; 0046].

Referring to claim 24, Zhou and Yata teach the invention substantially as claimed, wherein an area of the cathode of each sub-pixel in the second display region is smaller than an area of the cathode of each sub-pixel in the first display region, and an area of the anode of each sub-pixel in the second display region is smaller than an area of the anode of each sub-pixel in the first display region [Yata, 0032; 0036-0038; 0042; 0046].

Referring to claim 25, Zhou and Yata teach the invention substantially as claimed, wherein a width of an area of the anode of each sub-pixel in the second display region is less than a width of an area of the anode of each sub-pixel in the first display region c.

Referring to claim 26, Zhou and Yata teach the invention substantially as claimed, wherein a length of an area of the anode of each sub-pixel in the second display region is less than a length of an area of the anode of each sub-pixel in the first display region [Yata, 0026; 0063; 0110]. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THUY N PARDO whose telephone number is (571)272-4082. The examiner can normally be reached Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THUY N PARDO/Primary Examiner, Art Unit 2691